DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 03/25/2022 have been entered. Claims 1-9 and 11-21 remain pending in the application. The amendments overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the second lumen” in lines 2-3. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyodo et al. (US 2016/0287346).
Regarding claim 1, Hyodo et al. discloses a medical manipulator (3, FIG 2, paragraph [0060]) comprising: a first elongated tube (11, FIGs 12B, 22A-22B, paragraphs [0061, 0084-0090, 0130]); an end effector (8) connected at a distal side of the first elongated tube (FIG 22A shows movable portion 8 connected at the distal end of 11); a proximal housing (9, FIG 2, paragraph [0060]) connected at a proximal side of the first elongated tube (FIG 2, FIGs 15-18 show how tube 11 extends proximally to housing 9), the first elongated tube having a first longitudinal length between a first proximal end of the end effector and a first distal end of the proximal housing (Shown in relation to the embodiments of FIGs 15, 16, and 18. Although the proximal end of 11 is not shown in FIGs 22A-22B, it is understood to also extend to the same proximal position); and a second elongated tube (15, FIGs 12B and 22A-22B, paragraphs [0080, 0089, 0130])having a second distal end (Shown in FIG 22A) and a second proximal end (Not shown but understood to extend proximally to the housing), the second elongated tube being formed to surround the first elongated tube (FIGs 12B and 22A) over a second length less that the first longitudinal length (FIG 22A and paragraph [0130] disclose second tube 15 is shorter than first tube 11) such that only one of the second distal end is connected to the end effector or the second proximal end is connected to the proximal housing (In this case, the proximal end of 15 is connected to the housing 9).
Regarding claim 3, Hyodo et al. discloses the first and second elongated tubes are configured to definer a plurality of lumens (12, 12c, 13, FIGs 12B and 22A, paragraphs [0086 and 0130]) extending therethrough in a longitudinal direction (FIG 22A shows the longitudinal extension of the lumens).
Regarding claim 4, Hyodo et al. discloses the plurality of lumens comprises a first lumen (13 or alternatively, one of 12) defined by an inner surface of the first elongated tube (FIG 12B) and one or more second lumens (12c) defined by the outer surface of the first elongated tube (FIG 12B) and an inner surface of the second elongated tube (FIG 12B, paragraph [0086).
Regarding claim 5, Hyodo et al. discloses the one or more second lumens are configured to be helically formed around the first lumen in the longitudinal direction (FIGs 11 and 22A, paragraphs [0062, 0073, 0134-0135]).
Regarding claim 6, Hyodo et al. discloses a wire (10) coupled to both the proximal housing and the end effector (wires 10 transfer a force from the housing to the end effector, paragraph [0060], and therefore is understood to extend from the housing to the end effector), the wire being inserted into the first lumen (Wherein the first lumen is one of 12, FIG 12B), wherein the wire is configured to operate the end effector (Paragraph [0060]).
Regarding claim 8, Hyodo et al. discloses a medical device (3, FIG 2, paragraph [0060]) comprising: a flexible outer sheath (15, FIGs 12B and 22A-22B, paragraphs [0080, 0089, 0130]); an end effector (8) coupled to a distal end of the other sheath (FIG 22A shows 15 is coupled at a distal end to the end effector through mechanically connection of the device elements); a first elongated tube (“Treatment tool” passing through lumen 13, paragraphs [0056, 0130]; the treatment tool is understood to have at least some tube shaped portion in order to house wires or a tool) having a first distal end connected to the end effector (FIG 22A shows that the treatment tool extends out of lumen 13 and continues to the end effector) and extending longitudinally along an inside of the outer sheath (FIG 22A); a second elongated tube (11, FIGs 12B, 22A-22B, paragraphs [0061, 0084-0090, 0130]) surrounding the first elongated tube (11 houses the treatment tool within lumen 13, FIG 22A) and provided in the inside of the outer sheath (FIG 22A), a first longitudinal length of the first elongated tube being longer than a second longitudinal length of the second elongated tube (FIG 22A shows the treatment tool extends past the distal end of tube 11. The proximal ends of both the first and second elongated tubes are understood to be connected to housing 9 at the proximal end), and the second elongated tube having a second distal end connected to the end effector (FIGs 22A-22B show that the distal end is constrained to the end effector through mechanical connections of the device); one or more of the first elongated tube and the second elongated tube having a guide channel (12, 12c, FIGs 12B and 22A, paragraphs [0086 and 0130]); and a wire (10) inserted in the guide channel (FIG 12B shows wire 10 within channel 12), the wire being mechanically coupled to the end effector (Wires 10 transfer a force from the housing to the end effector, paragraph [0060]).
Regarding claim 13, Hyodo et al. discloses a third elongated tube (15, FIGs 12B and 22A-22B, paragraphs [0080, 0089, 0130]) connected at a third distal end to the end effector (FIG 22A shows 15 is coupled at a distal end to the end effector through mechanically connection of the device elements) and at a third proximal end to the proximal housing (Sheath 15 is understood to extend proximally to housing 9 to cover all of tube 11) the third elongated tube being configured to surround the second elongated tube (FIGs 12B and 22A).
Claim(s) 1, 2, 7, 8, 11, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (US 2009/0023989).
Regarding claim 1, Honda et al. discloses a medical manipulator (FIG 13 and 20, paragraphs [0097-0106 and 0126-0128]) comprising: a first elongated tube (62a, FIG 20, paragraphs [0127-0128]); an end effector (51a) connected at a distal side of the first elongated tube (FIG 13 and 20); a proximal housing (53) connected at a proximal side of the first elongated tube (FIGS 13 and 20), the first elongated tube having a first longitudinal length between a first proximal end of the end effector and a first distal end of the proximal housing (Shown in FIGS 13 and 20); and a second elongated tube (62b, FIG 20, paragraphs [0127-0128]) having a second distal end (Connected to end effector 51a) and a second proximal end (at sleeve 65, FIG 20), the second elongated tube being formed to surround the first elongated tube (FIG 20) over a second length less that the first longitudinal length (FIG 20 shows the length of 62b is shorter than the length of 62a) such that only one of the second distal end is connected to the end effector or the second proximal end is connected to the proximal housing (In this case, the distal end of 62b is connected to the end effector).
Regarding claim 2, Honda et al. discloses the second elongated tube has a first compression stiffness lower than a second compression stiffness of the first elongated tube (The compression stiffness of non-stranded metal wire spiral tube 62b is interpreted as being less than welded annular sleeve 65 which forms at least a compression stiffness of the first elongated tube 62b, because the wire of the spiral tube has a weaker connection at each contact surface compared to a solid welded annular ring).
Regarding claim 7, Honda et al. discloses wherein only the second distal end of the second elongate tube is connected to the end effector (FIG 20 shows the distal end of the second elongate tube is connected to the end effector and the proximal end of the second elongate tube is not in direct contact with the proximal housing).
Regarding claim 8, Honda et al. discloses a medical device (FIG 13 and 20, paragraphs [0097-0106 and 0126-0128]) comprising: a flexible outer sheath (11c, paragraph [0047], FIG 13); an end effector (51a) coupled to a distal end of the outer sheath (When tool 50a is received within the lumen of flexible sheath 11, the distal end of the sheath is coupled to the end effector); a first elongated tube (62a, FIG 20, paragraphs [0127-0128]) having a first distal end connected to the end effector (FIG 20) and extending longitudinally along an inside of the outer sheath (Paragraph [0052]); and a second elongated tube (62b, FIG 20, paragraphs [0127-0128]) surrounding the first elongated tube (FIG 20) and provided in the inside of the outer sheath (When tool 50a is inserted within 11, tube 62b is provided inside of the outer sheath), a first longitudinal length of the first elongated tube being longer than a second longitudinal length of the second elongated tube (FIG 20 shows the length of 62b is shorter than the length of 62a), and the second elongated tube having a second distal end connected to the end effector (FIG 20 shows the distal end connected to end effector 51a’ one or more of the first elongated tube and the second elongated tube having a guide channel (Lumen formed within 62a, FIG 20; and a wire (Operation wire 70) inserted in the guide channel (FIG 20), the wire being mechanically coupled to the end effector (Paragraph [0068]).
Regarding claim 11, Honda et al. discloses the second elongated tube has a first compression stiffness lower than a second compression stiffness of the first elongated tube (The compression stiffness of non-stranded metal wire spiral tube 62b is interpreted as being less than welded annular sleeve 65 which forms at least a compression stiffness of the first elongated tube 62b, because the wire of the spiral tube has a weaker connection at each contact surface compared to a solid welded annular ring).
Regarding claim 14, Honda et al. discloses a wire (Operation wire 70, FIG 20) coupled to both the proximal housing and the end effector (FIG 20, paragraph [0068]), the wire being inserted into the second lumen (FIG 20 shows 70 is received within the second lumen), and the wire being configured to bend the second elongated tube (Because the wire 70 is mechanically connected to the end effector and the distal end of the second elongated tube is connected to the end effector, proximally retracting wire 70 is at least capable of causing a bend in the second elongated tube).
Regarding claim 19, Honda et al. discloses a medical manipulator (FIG 13 and 20, paragraphs [0097-0106 and 0126-0128]) comprising: a first elongated tube (62a, FIG 20, paragraphs [0127-0128]); an end effector (51a) connected at a first distal end of the first elongated tube (FIG 13 and 20); a proximal housing (53) connected at a first proximal end of the fist elongated tube (FIG 20); and a second elongated tube (11, paragraph [0047], FIG 13) having a second distal end (End at 11b, 11a) and a second proximal end (End connecting to 12a, FIG 13), the second elongated tube being formed to surround the first elongated tube (Paragraph [0052]; tool 50 is inserted within 11, therefore it surrounds first elongated tube 62a); wherein one of the second distal end is connected to the end effector or the second proximal end is connected to the proximal housing (When 50a is inserted within the lumen of 11, the proximal end of 11 is connected to housing 53 through mechanical contact of the handle members); and the other of the second distal end and the second proximal end is configured to move longitudinally relative to the first elongated tube when the first and second elongated tubes are bent (In an orientation where the device is bent, the second distal end is at least configured to translate longitudinally relative to the first elongate tube because their respective distal ends are not directly mechanically constrained to one another).
Regarding claim 20, Honda et al. discloses the first elongated tube having a first longitudinal length between the end effector and the proximal housing (Length shown in FIG 20); and the second elongated tube having a second longitudinal length (Length of 11 shown in FIG 13) less than the first longitudinal length such that only one of the second distal end is connected to the end effector or the second proximal end is connected to the proximal housing (Sheath 11 is shorter than 62a such that at any given time, only one of the second distal end is in contact with the end effector or the second proximal end is in contact with the proximal housing).
Claim(s) 1, 12, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagale et al. (US 2014/0276593).
Regarding claim 1, Nagle et al. discloses a medical manipulator (5, FIG 1, paragraph [0057]) comprising: a first elongated tube (20, FIGs 1, 2, and 5A-5B, paragraph [0058 and 0069]); an end effector (22) connected at a distal side (20b) of the first elongated tube (FIG 1); a proximal housing (18, FIG 1, paragraph [0058]) connected at a proximal side of the first elongated tube (At 20a, FIG 1), the first elongated tube having a first longitudinal length between a first proximal end of the end effector and a first distal end of the proximal housing (Distance between 20a and 20b, FIG 1); and a second elongated tube (16, FIGS 102) having a second distal end and a second proximal end (Shown in FIG 1), the second elongated tube being formed to surround the first elongated tube (FIGs 1 and 2) over a second longitudinal length less than the first longitudinal length (FIG 1 shows 16 is shorter than 20) such that only one of the second distal end is connected to the end effector or the second proximal end is connected to the proximal housing (16 can translate along the outside of 20 but is sized such that at any given time it can only be directly in contact with the housing or the end effector, not both). 
	Regarding claim 12, Nagle discloses the other of the second distal end and the second proximal end of the second elongated tube is configured to move longitudinally relative to the first elongated tube when the first and second elongated tubes are bent (Because 16 can translate along 20, paragraph [0073], the second elongated tube is configured to move longitudinally relative to the first elongated tube when the first and second elongated tubes are bent).
Regarding claim 19, Nagle et al. discloses a medical manipulator (5, FIG 1, paragraph [0057]) comprising: a first elongated tube (38, FIGs 2 and 5A-5B, paragraphs [0069-0070]); an end effector (36) connected at a first distal end of the first elongated tube (FIGs 5A-5B); a proximal housing (18, FIG 1, paragraph [0058]) connected at a first proximal end of the first elongated tube (Paragraph [0069]), and a second elongated tube (20, FIGs 1, 2, and 5A-5B, paragraph [0058 and 0069]) having a second distal end (20b) and a second proximal end (20a), the second elongated tube being formed to surround the first elongated tube (FIG 2); wherein one of the second distal end is connected to the end effector or the second proximal end is connected to the proximal housing (FIG 1 shows proximal end 20a is connected to the housing 18); and the other of the second distal end and the second proximal end is configured to move longitudinally relative to the first elongated tube when the first and second elongated tubes are bent (Paragraph [0069] disclosed the translation between 20 and 38).
Regarding claim 21, Nagle et al. discloses a third elongated tube (16) connected at a third distal end to the end effector and at a third proximal end to the proximal housing (Tube 16 is connected via mechanical contact through the device to both the housing and the end effector), the third elongated tube being configured to surround the second elongated tube (Tube 16 surrounds tube 20, FIG 2).
Allowable Subject Matter
Claims 9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 03/25/2022, with respect to the rejection(s) of claim(s) 1 and 8 under 35 USC 102(a)(1) and 35 USC 103 in view of Vale (US 2017/0020616) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hyodo et al. (US 2016/0287346), Honda et al. (US 2009/0023989), and Nagale et al. (US 2014/0276593) to teach the newly recited limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771